DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 1, “caliper carrier” in line 2 of the claim should be --a caliper carrier--.  
Regarding claim 1, “driven adjuster unit” in line 6 of the claim should be --a driven adjuster unit--.
Regarding claim 2, “short pin bushing” in line 3 of the claim should be --a short pin bushing--.
Regarding claim 2, “support sleeve” in line 3 of the claim should be --a support sleeve--.
Regarding claim 3, “long bushing” in line 3 of the claim should be --a long bushing--.
Regarding claim 4, “clutch gear sleeve” in line 9 of the claim should be --the clutch gear sleeve--.
Regarding claim 4, “the outer sleeve,;” in line 9 of the claim should be --the outer sleeve,--.
Regarding claim 4, “support steel balls” in line 10 of the claim should be –a support steel balls--.
Regarding claim 4, “bearing washer” in line 11 of the claim should be –a bearing washer--.
Regarding claim 4, “compression spring” in line 12 of the claim should be --the compression spring--.
claim 6, “a cylindrical sleeve. The sleeve” in line 14 of the claim should be --a cylindrical sleeve, the sleeve--.  Furthermore, it is not clear which sleeve the applicant is referring to.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a pin shaft and a first hexagon socket head cap screw are internally installed” in line 3 of the claim is not clear if the applicant considering such pin shaft and the socket are being internally installed in the caliper or the carrier.  Appropriate correction is required. 
Claim 1 recites the limitation "the adjuster mechanism assembly" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gear clutch" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner further notes that it is not clear how the gear clutch is adopted to prevent overload and what the applicant is considering by the overload as recited in the claim.  Appropriate correction is required. 
Claim 1 recites the limitation "the adjuster mechanism assembly" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
claim 1, “using circlip structure” in line 6 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 1, “the main adjuster assembly” in line 7 of the claim is not clear if the applicant is referring to the adjuster mechanism assembly as previously introduced in the claim or a different adjuster assembly.  The examiner suggest the applicant to stay consistent the name of the members as introduced.  Appropriate correction is required. 
Claim 1 recites the limitation "the top of the main adjuster assembly" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top of the driven adjuster assembly" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggest the applicant to stay consistent the name of the members as introduced. 
Claim 1 recites the limitation "the sprocket chain" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bridage dust cover" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the brake lever" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the roller bearings" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer side of the upper part of the brake lever" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bridage unit" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the three thread calibration bolt" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two side of the bridage holes" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outside of the bolt" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, “in turn. a skeleton oil seal” in line 3 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Claim 2 recites the limitation "the joint" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the short pin" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the height of the short bush" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "on the outside of the hexagon bolt" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggest the applicant to stay consistent the name of the members as introduced. 
Regarding claim 3, “in turn. a long lug cap” in line 3 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 3, “the bottom of guide pin.the lock ring” in line 4 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 4, “the main adjuster assembly” in line 1 of the claim is not clear if the applicant is referring to the adjuster mechanism assembly as previously introduced in the claim or a different adjuster assembly.  The examiner suggest the applicant to stay consistent the name of the members as introduced.  Appropriate correction is required. 
Claim 4 recites the limitation "the main rotation shaft" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, “the fixing plate. On one side of the fixing plate” in line 4 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Claim 4 recites the limitation "the out sleeve" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the main adjusting shaft" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer side of the limit sleeve" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner dial block" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer surface" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, “there are many big ball sockets for steel balls” in line 11 of the claim is not clear how many ball sockets and how big of the ball sockets the applicant is considering.  Appropriate correction is required. 
Regarding claim 5, “it is concave structure” in line 16 of the claim is not clear what the structure the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Claim 6 recites the limitation "the inner slot" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, “function of limit” in line 12 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
claim 6, “multiple sunroof openings” in line 16 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 6, “a viewing hole” in line 16 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Claim 6 recites the limitation "the inner dial sleeve booth ends" in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, “irregular prismatic structure” in line 21 of the claim is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Claim 7 recites the limitation "the joint of the driven adjuster unit and the brake caliper body" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the joint of the caliper body and the bridage dust cover" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the joint of the bridage dust cover and the bottom cover" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the end of the vent" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outside of the vent" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fischer et al. (US 7,331,431 B2) (the examiner notes that the claims are riddle with limitations that not clear what is positively claimed and thus the rejection of the claims are applied as best understood).
Regarding claim 1, Fischer et al. discloses a commercial vehicle disc brake caliper assembly (fig. 1), includes the following features:
a caliper body (1), caliper carrier (not labeled but note fig. 1) installed on the outside of the caliper body, a pin shaft (not labeled but note pin adjacent to the left pad 4 as shown in fig. 1) and a first hexagon socket head cap screw are internally installed, and a left guide pin component and a right guide pin component are respectively mounted on one side of the caliper body;
the adjuster mechanism assembly (note the top adjuster 6 as shown in fig. 1), adopts the gear clutch to prevent overload;
driven adjuster unit (note the top adjuster 6 as shown in fig. 1), using circlip structure;
the main adjuster assembly and the driven adjuster unit (6) are located between the left guide pin and the right guide pin, the top of the main adjuster assembly and the top of the driven adjuster assembly are connected through the sprocket chain (7), and bottom of the main adjuster assembly and the driven adjuster unit are connected to one side of the caliper body through the bridage dust cover (9); and the main adjuster mechanism assembly and the driven adjuster unit are connected through the brake lever (20), the roller bearings (although not 
Re-claim 3, Fischer et al. disclose the right guide pin comprises a second hexagonal bolt (not labeled but note the bolt at the very top of the caliper 1 as shown in fig. 1) which is connected to the caliper body, on the outside of the hexagon bolt, a long guide sleeve, long bushing are sleeved in turn a long lug cap is arranged at the top of the second hexagonal bolt, a lock ring is arranged at the bottom of guide pin the lock ring are connected with a guide sleeve rubber boot.
Re-claim 10, Fischer et al. discloses the bridage dust cover (9) is a self-locking spring leaf skeletal structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 7,331,431 B2) (the examiner notes that the claims are riddle with limitations that not clear what is positively claimed and thus the rejection of the claims are applied as best understood).
Regarding claim 2, Fischer et al. discloses the left guide pin component comprises a hexagonal bolt (not labeled but note the bolt at the very bottom of the caliper 1 as shown in fig. 1) which is connected with the caliper body, on the outside of the bolt, a short pin, short pin bushing and support sleeve are connected in turn a skeleton oil seal is arranged at the joint between the short pin and the brake caliper body except for the height of the short bush is 25-35 mm, preferably 30 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to having the height of the bush to be 25-35 mm, preferably 30 mm, since it has been held that where the general conditions of a claim are disclosed in the .  

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 7,331,431 B2) (the examiner notes that the claims are riddle with limitations that not clear what is positively claimed and thus the rejection of the claims are applied as best understood) in view of Howard et al. (US 2014/0166412 A1).
Regarding claim 8, Fischer et al. discloses all claimed limitations as set forth above but fails to explicitly disclose a bottom cover is arranged at the joint of the caliper body and the bridage dust cover, a shaft seal is arranged at the joint of the bridage dust cover and the bottom cover, the bottom cover is connected with the caliper body by four bolts as recited in the claim.  However, Howard et al. discloses a similar disc brake caliper (fig. 1) comprising a bottom cover (note 128 in figs. 4 and 6) is arranged at the joint of the caliper body and the bridage dust cover, a shaft seal (note 36 and 29 in fig. 1) is arranged at the joint of the bridage dust cover and the bottom cover, the bottom cover is connected with the caliper body by four bolts (note plurality of bolt holes 228b in fig. 9).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc brake caliper assembly of Fischer et al. with the bottom cover as taught by Howard et al. will protect the internal brake members from being damaged by any foreign object.     

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 7,331,431 B2) (the examiner notes that the claims are riddle with limitations that not clear what is positively claimed and thus the rejection of the claims are applied as best understood) in view of Tsiberidis (US 8,701,844 B2). 
Regarding claim 9, Fischer et al. discloses all claimed limitations as set forth above but fails to explicitly disclose a vent is formed on one side of the caliper body, and a dustproof net is .     

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior arts of Fischer et al. in view of Baumgartner et al. discloses all of the claimed limitations but fails to explicitly disclose a thick clutch washer and a thin clutch washer are arranged between the limit sleeve and the clutch tooth sleeve as recited in the claim.  Therefore, the dependent claim 4 is allowable.  Claims 5-7 depends directly or indirectly on claim 4 accordingly and are therefore also allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657